      Case 4:20-cv-00084-AW-HTC Document 19 Filed 08/06/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

JAMES CLIFTION BRADLEY,

      Plaintiff,

v.                                                   Case Nos. 4:20cv84-AW-HTC
                                                            4:20cv140-MW-HTC
                                                              (Consolidated cases)
OFFICER JACKSON, et al.,

     Defendants.
___________________________/

                                      ORDER

      The magistrate judge issued a report and recommendation in these two

consolidated cases. ECF No. 18. No objections were filed. The Report and

Recommendation is adopted and incorporated by reference in this order. The clerk

will enter judgment that says “This case is dismissed without prejudice pursuant to

28 U.S.C. § 1915(g).” The clerk will close the file in both cases.

      SO ORDERED on August 6, 2020.

                                       /s/ Allen Winsor
                                       United States District Judge
